Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 1 of 12                         PageID #: 6904



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 WM MOBILE BAY                                     )
 ENVIRONMENTAL CENTER, INC.,                       )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )       CIVIL ACTION NO. 18-00429-KD-MU
                                                   )
 THE CITY OF MOBILE and THE CITY                   )
 OF MOBILE SOLID WASTE DISPOSAL                    )
 AUTHORITY,                                        )
                                                   )
        Defendants.                                )

                                                ORDER

        This action is before the Court on Defendants City of Mobile Solid Waste Disposal

 Authority’s Rule 50(b) Renewed Motion for Judgment as a Matter of Law, or, in the alternative,

 Rule 59 Motion for New Trial and evidence in support (docs. 252, 254, 256), Plaintiff WM Mobile

 Bay Environmental Center, Inc.’ response and evidence in support (docs. 259, 261) and the

 Authority’s reply and evidence in support (docs. 267, 269). Upon consideration, the Rule 50(b)

 Renewed Motion is DENIED and the Rule 59 Motion for New Trial is DENIED.

        I. Rule 50(b) and Rule 59

        Pursuant to Rule 50(b) of the Federal Rules of Civil Procedure, “[i]f the court does not grant

 a motion for judgment as a matter of law made under Rule 50(a),1 the court is considered to have

 submitted the action to the jury subject to the court's later deciding the legal questions raised by the

 motion.” Fed. R. Civ. P. 50(b). The parties may “file a renewed motion for judgment as a matter of




 1
  “Rule 50(a) provides that a party may move for judgment as a matter of law ‘before the case is
 submitted to the jury’ and the ‘motion must specify the judgment sought and the law and facts that
 entitle the movant to the judgment.’” McGinnis v. Am. Home Mortgage Servicing, Inc., 817 F.3d
 1241, 1254 (11th Cir. 2016).

                                                       1
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 2 of 12                          PageID #: 6905



 law and may include an alternative or joint request for a new trial under Rule 59. In ruling on the

 renewed motion, the court may: (1) allow judgment on the verdict, if the jury returned a verdict; (2)

 order a new trial; or (3) direct the entry of judgment as a matter of law.” Fed. R. Civ. P. 50(b).

        The Court's “analysis of a motion for judgment as a matter of law under Rule 50 is the same

 regardless of whether the analysis ‘is undertaken before or after submitting the case to the jury.’ ”

 Chaney v. City of Orlando, 483 F.3d 1221, 1227 (11th Cir. 2007). Therefore, “in ruling on a party's

 renewed motion under Rule 50(b) after the jury has rendered a verdict, a court's sole consideration

 of the jury verdict is to assess whether that verdict is supported by sufficient evidence.” Id. To

 evaluate whether the verdict is supported by sufficient evidence, the Court considers “all the

 evidence, together with any logical inferences, in the light most favorable to the non-moving party.”

 McGinnis v. Am. Home Mortgage Servicing, Inc., 817 F.3d 1241, 1254 (11th Cir. 2016). “

 ‘Judgment as a matter of law is appropriate when [the non-movant] presents no legally sufficient

 evidentiary basis for a reasonable jury to find for him on a material element of his cause of action.’

 ” Williams v. First Advantage LNS Screening Sols. Inc., No. 17-11447, 947 Fed. 3d 735, 744 (11th

 Cir. 2020) (quoting Proctor v. Fluor Enters., Inc., 494 F.3d 1337, 1347 n. 5 (11th Cir. 2007))

 (quotation marks omitted). “If there is a substantial conflict in the evidence, such that reasonable

 and fair-minded persons exercising impartial judgment might reach different conclusions, the

 district court must deny the motion.” Id.

        A Rule 59 motion for new trial may be granted “on all or some of the issues, and to any

 party. . .after a jury trial, for any reason for which a new trial has heretofore been granted in an

 action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). A party may move for a new trial under

 Rule 59 on basis that “the verdict is against the weight of the evidence, that the damages are

 excessive, or that, for other reasons, the trial was not fair ... and may raise questions of law arising

 out of alleged substantial errors in admission or rejection of evidence or instructions to the jury.”


                                                     2
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 3 of 12                           PageID #: 6906



 McGinnis, 817 F.3d at 1254 (citation omitted). “Thus, under Rule 59(a), a district court may, in its

 discretion, grant a new trial if in [the court's] opinion, the verdict is against the clear weight of the

 evidence ... or will result in a miscarriage of justice, even though there may be substantial evidence

 which would prevent the direction of a verdict.” Id. (citations and internal quotation marks omitted)

 (bracketed text in original).

          Also, “in a motion for a new trial the judge is free to weigh the evidence.” Id. (citation

 omitted). “[W]hen independently weighing the evidence, the trial court is to view not only that

 evidence favoring the jury verdict but evidence in favor of the moving party as well.” Id. (citation

 omitted).

          II. Speculative lost profits

          The jury awarded WM Mobile $2 million for its claim for lost profits resulting from the

 Authority’s diversion of waste to another landfill (doc. 250-1). The Authority now moves for

 judgment as a matter of law or for a new trial as to this claim.2 The Authority argues that

 reasonable certainty is the applicable standard of proof but WM Mobile failed to meet this standard,

 and instead, the jury’s award was based on speculation, without a reasonable basis, and was not

 ascertained with reasonable certainty (doc. 256, p. 5-17).

          Specifically, the Authority argues that WM Mobile presented no witness testimony as to the

 amount of lost profits, instead leaving this determination to the jury’s speculation. The Authority

 argues that WM Mobile’s lost profits calculation required multiplying the “‘exact volumes’ of cubic

 yards of diverted wastes by ‘conversion factors’ tied to different types of waste streams comprising

 the Diverted Waste” and then the “‘exact volume’ in tons would be multiplied by Plaintiff’s

 supposed ‘lost profit per ton.’” (doc. 256, p. 8). The Authority argues that WM Mobile failed to



 2
     The Authority raised substantially the same arguments in the Rule 50(a) motions (docs. 247, 249).


                                                      3
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 4 of 12                         PageID #: 6907



 provide sufficient evidence of the actual cubic yards or a reasonable estimate of the cubic yards of

 waste diverted, i.e., the “exact volume”, because it presented only the unreliable Gulf Hauling, Inc.

 invoices3 and that “any attempt to determine the yardage (must less tonnage) from these invoices

 would be pure speculation and inherently unreliable.” (Id., p. 11-12) (italics and parenthetical in

 original).

         The Authority also argues that the jury had to convert the cubic yards to tons to arrive at an

 estimate of lost profits, but the conversion factors from the EPA documents (which WM Mobile

 introduced to the jury through the Authority’s expert witness) were inapplicable to the waste stream

 at issue, the diverted waste in Alabama.4 The Authority also argues that its expert witness testified

 that the EPA conversion factors were not relied upon by the waste management industry. From

 this, the Authority argues that the jury had no rational basis to form a reasonable estimate of the

 amount of lost profits, and that the lost profits were not proven with reasonable certainty (doc. 256,

 p. 14-15).

         Last, the Authority argues that WM Mobile “failed to prove the lost profits per pound.”

 (doc. 256, p. 16). Specifically, the Authority argues that the witness “ignored certain costs” and did

 not include them in calculating the lost profit per ton. The Authority asserts that the “costs

 presented to the jury are not the true costs” and as a result, the profit per ton was inflated (doc. 256,

 p. 16-17).




 3
   According to the Authority, the diverted wastes were not weighed. Instead, Gulf Hauling
 invoiced the City of Mobile based upon the cubic yard capacity of different-sized trucks, but not the
 actual weight of the waste or its composition (leaves, limbs, construction and demolition, dirt, etc.).
 And without regard to whether the waste was compacted or whether the trucks were overloaded,
 full, or underloaded (doc. 256, p. 9-12).
 4
  The Authority points out that the EPA factors were for converting cubic yards of certain types of
 waste to pounds in Oregon and California (doc. 256, p. 14).


                                                     4
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 5 of 12                        PageID #: 6908



        In response, WM Mobile argues that because it seeks general, expectancy damages, i.e, lost

 profits based on breach of contract, it need only submit to the jury the best evidence available5 -

 specifically the Gulf Hauling invoices and testimony by the Gulf Hauling employee and the City of

 Mobile employee as to the diverted wastes - and that this evidence was sufficient to form a

 reasonable basis for the jury’s determination of lost profits (doc. 261, p. 2, 5-8). WM Mobile

 explains that the “heightened standard of ‘reasonable certainty’ is the applicable standard for

 calculating consequential lost profit damages”, but that is not the type of damages it seeks (Id.).

 However, WM Mobile alternatively argues that the evidence submitted to the jury was sufficient

 under the “reasonable certainty” standard (Id., p. 5).

         WM Mobile argues that the Gulf Hauling invoices were the best evidence in that they

 documented each load of waste diverted, and the capacity of each truck. Moreover, the invoices

 were the only records available to document or quantify the volume of waste actually diverted

 during the years from 2015 to 2019. WM Mobile points out that the testimony also established the

 type of waste diverted (doc. 261, p. 2, 7-9).

        WM Mobile also argues that converting cubic yards to pounds commonly occurs in the

 waste industry and that the EPA conversion factors are industry standards. WM Mobile points out

 that the expert witness testified at trial that he used the EPA conversion factors, that they apply to

 municipal solid waste, and are intended to guide local governments and solid waste departments.



 5
   In reply to WM Mobile’s response, the Authority argues that WM Mobile did not present the best
 evidence available. The Authority argues that WM Mobile could have followed its expert’s advice
 that a reliable way to determine the weight of the waste was to sample and weigh Gulf Hauling’s
 trucks (doc. 159, p. 9). The Authority suggests that as part of discovery, WM Mobile could have
 designated an expert to “at a minimum, look at enough of the trucks to determine approximately
 how full they are typically and watch enough of them unload so the expert could provide an
 estimate of what percentage of the loads were composed of which materials” and that “[w]eighing a
 sample of trucks would allow an expert to extrapolate the weight of a load on the various sized
 trucks.” (doc. 259, p. 9-10).


                                                    5
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 6 of 12                        PageID #: 6909



 Also, the conversion factors are based upon a cross-country sampling for waste management (doc.

 261, p. 10).

         Last, WM Mobile argues that its lost profit calculation includes “what its handling of the

 diverted waste would cost” and “also all other fixed costs associated with operating the landfill at

 large” (doc. 261, p. 11). WM Mobile argues that it made a revenue (what it would have received if

 the Authority had performed under the contract) minus costs (what the performance would have

 cost) calculation, and including these handling and processing costs for the diverted wastes and

 fixed costs, lowers its net profit per ton and provides a more conservative estimate of lost profits

 (Id., p. 11-12). WM Mobile argues that the costs that the Authority contends were excluded –

 Sales, General and Administrative costs – were minimal and also, not material to the lost profit

 calculation. (Id.).

         As an initial consideration, the Court agrees that because WM Mobile seeks only general,

 expectancy damages, specifically, lost profits based on breach of the 1993 Operating Agreement,

 and not consequential damages, it need only submit to the jury the best evidence available, and that

 evidence must be sufficient to form a reasonable basis for the jury’s decision. See Mannington

 Wood Floors, Inc. v. Port Epes Transport, Inc., 669 So. 2d 817, 822-8233 (Ala. 1995) (explaining

 the difference between lost profits that are “ ‘consequential’ loss-of-profit damages”, from lost

 profits that are general or expectancy damages that would place a party in the position it would have

 been if the contract had not been breached). Thus, WM Mobile is not subject to the heightened

 standard of “reasonable certainty.” However, even if WM Mobile were subject to this standard, the

 evidence submitted to the jury was sufficient. The Alabama courts have explained that the “

 ‘special proof requirements’” that “apply to consequential damages and not to general damages” are

 “embodied in the rule of ‘reasonable certainty.’” MedPlus Properties v. Colcock Const. Group,

 Inc., 628 So. 2d 370, 376-377 (Ala. 1993). Specifically,


                                                    6
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 7 of 12                        PageID #: 6910



        “ ‘ “[T]he loss of profits must be the natural and proximate, or direct result of the
        breach complained of and they must also be capable of ascertainment with
        reasonable, or sufficient, certainty, or there must be some basis on which a
        reasonable estimate of the amount of the profit can be made; absolute certainty is
        not called for or required.” ’

 Jostens, Inc. v. Herff Jones, LLC, No. 1180808, - - - S. 3d - - -, 2020 WL 1966831, at *10 (Ala.

 Apr. 24, 2020) (citations omitted). The evidence presented to the jury – the Gulf Hauling invoices

 and testimony - provides “some basis on which a reasonable estimate of the amount of the profit can

 be made[.]” Id.

        As required by Rule 50(b), the Court has considered all the evidence, and all logical

 inferences, in the light most favorable to the non-moving party, WM Mobile, and finds that the

 jury’s verdict as to lost profits is supported by sufficient evidence. The evidence as recounted in

 WM Mobile’s response (doc. 261, p. 7-12) shows a legally sufficient evidentiary basis for the jury

 to find for WM Mobile on the claim for lost profits. Accordingly, the Authority’s renewed motion

 for judgment as a matter of law is denied.

        With respect to the alternative Rule 59 motion for new trial, as required by the rule, the

 Court has considered the evidence favoring the jury’s verdict as well as the evidence in favor of the

 Authority, as the moving party. McGinnis, 817 F.3d at 1254 (citation omitted). Again, the

 evidence as recounted in WM Mobile’s response (doc. 261, p. 7-12) shows that the verdict is not

 against the great weight of the evidence. See Gill as Next Friend of K.C.R. 941 F.3d at 521 (the

 court may not grant a new trial on “evidentiary grounds, unless at a minimum, the verdict is against

 the great – not merely the greater – weight of the evidence.”).

        III. Illegality of certain paragraphs of the 1993 Operating Agreement

        The Authority renews its Rule 50(a) motion in its Rule 50(b) motion as to WM Mobile’s

 claim that the Authority breached the 1993 Operating Agreement by diverting yard waste (Claim




                                                    7
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 8 of 12                          PageID #: 6911



 2).6 The Authority argues again that Paragraphs 1.32 and 5.2 of the 1993 Operating Agreement are

 illegal, void ab initio, and unenforceable pursuant to state law; and therefore, it is entitled to

 judgment as a matter of law in its favor as to this claim (docs. 256, 269). In the reply, the Authority

 appears to clarify that it is not moving pursuant to Rule 59 for a new trial as to this issue, stating

 that “[a]s to the illegality of the Operating Agreement relating to yard waste, this Court’s ruling was

 made in response to the SWDA’s Rule 50(a) Motion at the close of the Plaintiff’s case (Doc. 248),

 and is ripe for consideration in the SWDA’s post judgment motion” (doc. 269, p. 2). In conclusion,

 the Authority requests that the Court “enter a Judgment in its favor as a matter of law” (Id., p. 15).

           The Authority argues that when the 1992 Comprehensive Solid Waste Management Plan

 was approved by the Alabama Department of Environmental Management, it “became state law

 relating to the content of the Plan” (doc. 256, p. 1, 3, 17-21). The Authority points out that the 1992

 Plan stated that yard wastes were currently disposed at the Bates Field Landfill, and would be

 disposed at a relocated Bates Field Landfill in the future. Thus, the Authority argues that the

 paragraphs of the 1993 Operating Agreement which indicate this waste should be disposed at the

 Chastang Landfill, are inconsistent with the Plan and thus, inconsistent with state law. The

 Authority argues that since illegal contracts cannot be enforced, it is entitled to judgment as a matter

 of law.

           WM Mobile argues that because the 1992 Plan was not in evidence and no argument was

 presented to the jury, the Rule 50(b) and Rule 59 motions are improper. WM Mobile argues that

 these rules and case law interpreting the rules, require an analysis of the evidence. WM Mobile also



 6
   The Authority presented this argument in its Rule 50(a) motion at the close of WM Mobile’s
 evidence (doc. 247). Other arguments were denied for reasons set forth on the record (June 17,
 2020, Transcript pgs. 143-144). The Court stated its disagreement with this argument and set forth
 specific reasons in a written order (doc. 248). The Authority renewed this argument in its Rule 50(a)
 motion at the close of all evidence (doc. 249). The motion was denied for reasons set forth on the
 record (June 17, 2020, Transcript pgs. 214-215).

                                                     8
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 9 of 12                        PageID #: 6912



 argues that the Authority cited case law identifying certain grounds for granting a motion for new

 trial – damages are excessive, trial was not fair, questions of law arising out of alleged substantial

 errors in admission or rejection of evidence or instructions to the jury – but then raises no argument

 as to how these grounds apply in this action. WM Mobile points out that the Authority simply

 argues that 1993 Operating Agreement is inconsistent with the 1992 Plan (doc. 261, p. 3, 16-19).

        Alternatively, WM Mobile argues that the 1993 Operating Agreement is consistent with the

 1992 Plan. WM Mobile points out that the 1992 Plan provides for contracts with private contractors

 such as WM Mobile, that the Alabama legislature did not deem the entire contents of local waste

 management plans as binding. WM Mobile also points to two circumstances that require

 amendment of the 1992 Plan and changing the disposal location between existing facilities is not

 among the specified circumstances. WM Mobile notes that the City of Mobile did not amend the

 1992 Plan for other changes, such as the 1997 award to Gulf Hauling to dispose of construction and

 demolition and yard waste at Dirt, Inc.’s landfill instead of the Bates Field Landfill, or closing a

 transfer station which was identified in the Plan (Id., p. 20-26).

        The Court previously addressed substantially the same issue when the Authority raised its

 Rule 50(a) motions (doc. 248). The Authority now raises the issue in the renewed Rule 50(b)

 motion. Rule 50(b) provides that “[i]f the court does not grant a motion for judgment as a matter of

 law made under Rule 50(a), the court is considered to have submitted the action to the jury subject

 to the court's later deciding the legal questions raised by the motion.” Fed. R. Civ. P. 50(b).

 Thus, the Authority again seeks a decision on the legal questions raised in its Rule 50(a) motions,

 specifically, that certain Paragraphs of the 1993 Operating Agreement are illegal, void and

 unenforceable against it.

        The Court previously explained that under Alabama law, the illegality of a contract may be

 raised at any time. (doc. 248 “Under Alabama law, ‘[b]ecause an illegal contract is void ab initio


                                                     9
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 10 of 12                        PageID #: 6913



 and will not support a cause of action or a judgment, a party can raise illegality of a contract at any

 time.’” Jackson v. Brewer, 257 So. 3d 310, 313 (Ala. Civ. App. 2017)). Also, under Alabama law,

 construction of contracts, and their legal effect are questions of law for the court. See McDonald v.

 U.S. Die Casting & Dev. Co., 585 So.2d 853, 855 (Ala. 1991) (“If the terms within a contract are

 plain and unambiguous, the construction of the contract and its legal effect become questions of law

 for the court ....”). However, the Court has considered the Authority’s arguments and finds no basis

 to reverse its earlier opinion that Paragraphs 1.32 and 5.2 are not inconsistent with the 1992 Plan,

 not adverse to the enabling statute for solid waste disposal authorities, and therefore not in violation

 of state law. Accordingly, the Authority’s Rule 50(b) motion as to this issue, is denied.

        IV. Testimony of Dale Seekely, WM Mobile’s expert witness

        The Authority argues that Seekely’s testimony as to the reasonableness of WM Mobile’s

 witness Ronnie Griffing’s methodology to calculate lost profits should have been excluded because

 it was unreliable and would not assist the trier of fact. The Authority argues that Seekely did not

 independently validate or audit the financial information upon which Griffing based his calculation,

 but instead “simply assumed the numbers were correct” (doc. 256, p. 22). The Authority argues

 that the testimony of a damage expert who fails to make “independent research into the reliability of

 his assumptions” should be excluded. (Id.)

        WM Mobile responds that the testimony was admissible and that the Authority’s criticisms

 go to the weight of the evidence, not the admissibility (doc. 261, p. 26-30). WM Mobile also argues

 that an expert may rely on information provided, such as Griffing’s calculations of lost profits,

 without independently verifying the accuracy. WM Mobile points out that Seekely was not asked to

 separately analyze the financial information and calculate the lost profits, but instead, was asked to

 determine whether the methodology of Griffing’s calculation and the expenses he excluded were

 reasonable.


                                                    10
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 11 of 12                         PageID #: 6914



        Substantially the same arguments were raised in the Authority’s Daubert motion to exclude

 Seekely’s opinion (docs. 137, 138). The Court heard the motion and found that Seekely was

 qualified to give an opinion as to the acceptability of the methodology used to calculate lost profits.

 (See Daubert hearing transcript, p. 67).

        The Authority did not raise this argument in its Rule 50(a) motions (docs. 247, 249)

 (Transcript, June 17, 2020). Thus, it cannot assert these arguments as grounds to support the Rule

 50(b) renewed motion for judgment as a matter of law. Therefore, the Court will consider this

 argument as made in support of the Authority’s Rule 59 motion for a new trial. See Marjam Supply

 Co. of Fla., LLC v. Pliteq, Inc., No. 18-13765, 2020 WL 1982995 (11th Cir. Apr. 27, 2020) (“On

 appeal, Marjam mainly challenges the District Court's denial of its Rule 50 “and/or” Rule 59

 motion. As a preliminary matter, we note that Marjam cannot challenge issues under Rule 50(b) that

 were not raised in its Rule 50(a) motion at the close of the evidence and prior to the case being

 submitted to the jury. . . . At the close of evidence, Marjam argued Pliteq failed to present sufficient

 evidence of causation, but did not challenge the exclusion of the live testimony of Ms. Yankee, Mr.

 Young, or Mr. Brooks. We will therefore decide all arguments, other than Marjam's challenge to the

 sufficiency of the evidence, as motions made under Rule 59.”)

        As previously stated, a party may move for a new trial under Rule 59 on basis that “the

 verdict is against the weight of the evidence, that the damages are excessive, or that, for other

 reasons, the trial was not fair ... and may raise questions of law arising out of alleged substantial

 errors in admission or rejection of evidence …” McGinnis, 817 F.3d at 1254. The Eleventh Circuit

 has explained that a “trial court's decisions regarding the admissibility and reliability of expert

 testimony also are reviewed for abuse of discretion, . . . and will only be reversed if they are

 ‘manifestly erroneous.’” Taylor v. Mentor Worldwide LLC, 940 F.3d 582, 594 (11th Cir. 2019)




                                                    11
Case 1:18-cv-00429-KD-MU Document 270 Filed 11/20/20 Page 12 of 12                        PageID #: 6915



 (citations omitted) (addressing defendant’s argument pursuant to Daubert that it is entitled to a new

 trial because the district court abused its discretion in admitting expert testimony).

         At trial, Seekely testified that WM Mobile’s attorneys asked him “to look at a calculation for

 lost profits that was done by Ronnie Griffing, and to look at that methodology and say that’s a

 reasonable way of calculating lost profits” but not to perform the lost profits calculation. Seekely

 testified that he was provided “with the actual calculation that was done by Ronnie Griffing and

 then they provided me with financial statements from the Waste Management financial systems so

 that I could look at what operating expenses were included in the calculation” (Trial transcript, p.

 34, June 17, 2020). Ultimately, Seekely testified that the methodology applied by Griffing,

 including the exclusion of certain costs, was a reasonable method in the waste management industry

 to calculate lost profits.

         The Court has considered the parties’ arguments and finds no substantial error in its earlier

 opinion as to the admissibility of Seekely’s testimony regarding lost profits. See McGinnis, 817

 F.3d at 1254. Accordingly, the Authority’s motion is denied.

         DONE this the 20th day of November 2020.

                                                s/ Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                    12
